Title: To George Washington from Thomas McKean, 23 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            Sir,
                            Philadelphia August 23d 1781.
                        
                        I have the honor to inclose to your Excellency several Acts of Congress relating to exchanges of Prisoners,
                            one dated the 14th of June last, the others the 21st and 22d Instant; which are in answer to your letter of the 17th
                            Instant; and I hope they will meet your wishes on this subject.
                        Portsmouth is said to be evacuated, and Lord Cornwallis is still fortifying at York-town and Glocester; he is
                            otherwise very quiet: Of this however we have no official accounts. It is reported that General Sumpter and Colonel Lee
                            have had an action with a party of the enemy to the Southward of Monk’s corner (I think at Dorchester) in South Carolina,
                            that they have taken about one hundred and forty prisoners and killed near an hundred; some waggons and stores were also
                            taken. No account of this affair has been received from Genl Greene by Congress, but it comes in such a manner as to gain
                            credit.
                        I am possessed of a letter written by a Richard Nash on board the Terrible at Antigua, dated the 6th Instant,
                            to his Father on board the London at New York, informing him that Sir Samuel Hood, with the greatest
                                part of the Fleet there, would sail in a few days for New York. From other accounts I learn, that Admiral Rodney
                            had sailed for England with three Ships of the line; that Admiral Hood had dispatched a Frigate for St Lucia-Bay for six
                            Men of War, and that he purposed to sail for New York at the return of the Frigate. I apprehend that Richard Nash is
                            Captain or a Lieutenant on board the Terrible, from his requesting his Father to present his Compliments to Admiral
                            Graves; and that the Father is Master of the London, for the letter is directed to him as "N.M. of the Ship London". These
                            Minutiæ are mentioned that you may be enabled to form the better judgement of this Intelligence. I am, Sir, with every
                            Sentiment of respect Your Excellency’s Most Obedient Servant
                        
                            Tho. M:Kean President

                        
                    